Citation Nr: 1825620	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-32 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for liver cirrhosis resulting from hepatitis C, to include as secondary to air gun inoculation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Counsel



INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he contracted hepatitis C from air-gun inoculations during service.  He asserts that he received many inoculations while stationed at Fort Dix in November and December 1965 and all his immunizations were administered by a pneumatic-mechanical inoculation gun, which injected inductee after inductee with the same needle.  See January 2014 VA Form 21-4138 (Statement In Support of Claim).  He has denied multiple risk factors for acquiring the hepatitis C virus, including intravenous drug use, high-risk sexual activity, blood transfusions, organ transplant, hemodialysis, accidental exposure to blood by healthcare workers, tattoos, body piercings, and the use of shared toothbrushes and razors.  See July 2013 VA Primary Care Consult; see also August 2013 VA Form 21-4138.

A March 1999 surgical pathology report documents a diagnosis of chronic hepatitis C with mild to moderate activity (grade 2 to 3) and with septal fibrosis/cirrhosis (stage 4).  In May 2014, VA physician Dr. E.C. informed the Veteran that there are two pieces of information that indicate that it is not very likely that an inoculation gun transmitted hepatitis C.  First, a March 1999 report indicates that the Veteran had abnormal liver function tests in 1998, had dark urine two years prior, and used drugs in the 1970s.  According to Dr. E.C., this history and a mention of alcohol intake indicate risk behaviors associated with a risk of contracting hepatitis C.  Second, a liver specialist reported that they are unaware of case reports of transmission of the hepatitis C virus by way of injection immunization apparatus (guns) and a search on PubMed did not reveal this.  According to the specialist, the hepatitis C virus is transmitted through transfer of infected blood, but in contrast to the hepatitis B virus, it is not very easy to transmit, as demonstrated by the very low rate of sexual transmission.

A contemporaneous May 2014 VA Administrative Note documents additional correspondence between Dr. E.C. and the Veteran in which the physician informs the Veteran that a June 2004 VA document regarding hepatitis C virus transmission concluded that transmission of the virus by way of an air gun injector remains biologically plausible.  The Board notes that Dr. E.C.'s note references a June 2004 Veterans Benefits Administration (VBA) Fast Letter, which concludes that "[d]espite the lack of any scientific evidence to document transmission of [the hepatitis C virus] with air-gun injectors, it is biologically plausible."  See VBA Fast Letter 04-13 (June 29, 2004).  Notably, the Fast Letter also indicates that it is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission and a rationale as to why the examiner believes the air gun was the source of the hepatitis C.

Based on the foregoing, the Board finds that VA must provide an examination and obtain a medical opinion that addresses the likely date of onset and etiology of the Veteran's hepatitis C and liver cirrhosis in light of his statements concerning his exposure to certain risk factors.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
 
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records and any other pertinent records identified by the Veteran during the course of the remand.  If any of the requested records are not available, this should be indicated in the file.

2.  After completing the development requested above, provide an examination and obtain a medical opinion regarding the etiology of the Veteran's hepatitis C and resulting liver cirrhosis.  The Veteran's claims file should be made available to and be reviewed by the examiner, and (s)he must indicate whether such review was accomplished.

(a) Provide an opinion as to whether it is at least as likely as not that the Veteran's hepatitis C or liver cirrhosis had their onset during his period of active service, or within one year of his period of active service.

(b) Provide an opinion as to whether it is at least as likely as not that hepatitis C or liver cirrhosis were caused or aggravated by his period of active service.  In responding to this question, please address the Veteran's contention that his hepatitis C was caused or aggravated by in-service air-gun inoculations.

The examiner is advised that the Veteran has reported that he has neither had, used, nor engaged in the following behaviors: intravenous drug use, high-risk sexual activity, blood transfusions, organ transplant, hemodialysis, accidental exposure to blood by healthcare workers, tattoos, body piercings, and shared toothbrushes and razors.  

All findings, conclusions, and the rationale for all opinions expressed should be provided in a report, which must reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  Please note that an examiner's report that (s)he cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.

3.  After ensuring that the requested development has been completed, readjudicate the claim on appeal and undertake any additional development deemed necessary.  If any of the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case and allow for a reasonable period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

